Exhibit 10.1

AMENDMENT NO. 6 TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”), dated June 14, 2012, is by and among URBAN OUTFITTERS, INC., a
Pennsylvania corporation (“Urban”), and certain of its subsidiaries party hereto
(together with Urban, individually and collectively, the “Borrowers”); the
Lenders party to the Credit Agreement defined below, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor by merger to Wachovia Bank, National
Association), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
September 23, 2004, by and among the Borrowers, the Lenders referred to therein,
and the Administrative Agent, as amended by (i) that certain Letter Agreement
Concerning Amended and Restated Note, dated May 18, 2005, (ii) that certain
First Amendment to Amended and Restated Credit Agreement, dated November 30,
2006, (iii) that certain Extension of Amended and Restated Credit Agreement,
dated November 27, 2007, (iv) that certain Amendment No. 2 to Amended and
Restated Credit Agreement, dated December 10, 2007, (v) that certain Amendment
No. 3, Consent and Waiver to Amended and Restated Credit Agreement dated as of
September 21, 2009, (vi) that certain letter agreement dated December 1, 2010,
(vii) that certain letter agreement dated March 9, 2011, (viii) that certain
Amendment No. 4 to Amended and Restated Credit Agreement, dated April 25, 2011,
and (xi) that certain Amendment No. 5 to Amended and Restated Credit Agreement,
dated October 31, 2011 (collectively, as so amended and as may be further
amended, restated or modified from time to time, the “Credit Agreement”), the
Lenders agreed, inter alia, to provide for a revolving line of credit in the
maximum principal amount of Sixty Million Dollars ($60,000,000) (which was
increased to Eighty Million Dollars ($80,000,000) under the terms of
Section 2.5(b) of the Credit Agreement on May 27, 2010 pursuant to a Fifth
Amended and Restated Note by Borrowers in favor of Wells Fargo, N.A. in the
maximum principal amount of $80,000,000 dated May 27, 2010 and a Letter
Agreement Concerning Amended and Restated Note dated May 27, 2010 among Wells
Fargo, N.A., Borrowers and Guarantors) to fund working capital (including
capital expenditures), to support the issuance of documentary and standby
Letters of Credit, and to finance the general corporate purposes of the
Borrowers, and (ii) provide for the ability to increase the Aggregate Commitment
up to the maximum principal amount of One Hundred Million Dollars ($100,000,000)
(which was increased to (One Hundred Seventy-Five Million Dollars ($175,000,000)
under the terms of Section 2.5(b) of the Credit Agreement on April 25, 2011
pursuant to the terms of Amendment No. 4 to Amended and Restated Credit
Agreement).

B. Borrowers have requested to amend the Credit Agreement to, inter alia:
(i) join additional guarantors; (ii) increase the Aggregate Commitment to One
Hundred Seventy-Five Million Dollars ($175,000,000) pursuant to Section 2.5(b)
of the Credit Agreement; and (iii) make certain other amendments, as set forth
herein.

C. The Lenders and the Administrative Agent have agreed to the foregoing
modifications as more particularly described herein and subject to the terms and
conditions hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement.

(b) Additional Definitions. As of the Sixth Amendment Effective Date, the
following additional definitions are added to Section 1.1 of the Credit
Agreement to read in their entireties as follows:

“Sixth Amended and Restated Note” means that certain Sixth Amended and Restated
Note by the Borrowers for the benefit of the Lender, dated June 14, 2012, as it
may be amended, restated or modified from time to time.

“Sixth Amendment” means that certain Amendment No. 6 to Amended and Restated
Credit Agreement, by and among Borrowers, Lenders, and Administrative Agent,
dated June 14, 2012.

“Sixth Amendment Documents” means, collectively, the Sixth Amendment and each
other document, instrument, certificate and agreement executed and delivered by
any Borrower, any Subsidiary, any Guarantor, or their counsel in connection with
the Sixth Amendment or otherwise referred to therein or contemplated thereby,
all as they may be amended, restated or otherwise modified.

“Sixth Amendment Effective Date” means the date on which the conditions set
forth in Section 4 of the Sixth Amendment have been satisfied.

(c) Amended Definitions. The following definitions are amended and restated to
read in their entireties as follows:

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof. As of the Sixth Amendment Effective Date, the
Aggregate Commitment shall be One Hundred Seventy-Five Million Dollars
($175,000,000).

“Guarantors” means collectively those direct and indirect Subsidiaries of the
Borrowers set forth on Schedule 3 to the Credit Agreement, and “Guarantor” means
any of such Guarantors and each additional entity whether now owned or hereafter
acquired that becomes a Guarantor pursuant to Section 8.12 hereof; provided,
however, that URBN Canada Retail, Inc., a corporation formed under the laws of
British Columbia, Canada, shall not be a Guarantor.

 

-2-



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Note, the Guaranty
Agreement, the Applications, the Letters of Credit and each other document,
instrument, certificate and agreement executed and delivered by any Borrower,
any Subsidiary, any Guarantor or their counsel in connection with this Agreement
or otherwise referred to herein or contemplated hereby, all as may be amended,
restated or otherwise modified, including, without limitation, the First
Amendment Documents, the Second Amendment Documents, the Third Amendment
Documents, the Fourth Amendment Documents, the Fifth Amendment Documents, and
the Sixth Amendment Documents.

2. Amendments to Credit Agreement and Replacements of Schedules to Credit
Agreement. As of the Sixth Amendment Effective Date:

(a) Modification of Section 2.5(b) of the Credit Agreement. Section 2.5(b) of
the Credit Agreement is amended to strike the reference to “Ninety-Five Million
Dollars ($95,000,000)” and replace it with a reference to “Zero Dollars
($0.00).”

(b) Modification of Section 9.1 of the Credit Agreement. Section 9.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

Section 9.1 Fixed Charge Coverage Ratio. As of any fiscal quarter end on or
after July 31, 2011, permit the Fixed Charge Coverage Ratio of Urban and its
Consolidated Subsidiaries to be less than 2.5 to 1.0.

(c) Modification of Section 13.1(b) of the Credit Agreement. Section 13.1(b) of
the Credit Agreement is hereby amended to revise the address for notices to
Pepper Hamilton LLP as set forth below:

Pepper Hamilton LLP

Suite 5000

500 Grant Street

Pittsburgh, Pennsylvania 15219-2507

Attention:               Kelly Bryan Braun, Esquire

Telephone No.        (412) 454-5007

Telecopy No.          (412) 291-2737

(d) Replacement of Schedule 3 (Guarantors). Schedule 3 to the Credit Agreement
is hereby amended and restated in its entirety as set forth on Schedule 3 to
this Sixth Amendment. All references in the Loan Agreement to Schedule 3 shall
be deemed to be references to the Schedule 3 attached to this Sixth Amendment.

3. Waivers. Section 8.12 of the Credit Agreement requires Borrowers to give
notice to the Administrative Agent within ten days after any Subsidiary of any
Borrower with at least $20,000,000 of equity is created or acquired and state
whether such Subsidiary shall be formed under a jurisdiction outside of the
United States, and cause to be executed and delivered to the Administrative
Agent a duly executed Guaranty Agreement or Joinder to Guaranty or other
supplement thereto and favorable legal opinions addressed to the Administrative
Agent and the Lenders in form and substance satisfactory thereto as provided in
the Credit Agreement. Borrower failed to deliver notice to Administrative Agent
within ten days after creation of the New Guarantors (defined below) and provide
the required Joinder to Guaranty and legal opinion within such time period;
however, Administrative Agent and Lenders hereby

 

-3-



--------------------------------------------------------------------------------

waive such requirements under Section 8.12 of the Credit Agreement in connection
with the formation of the New Guarantors. Except as expressly set forth in this
Amendment, the foregoing waiver shall not constitute (a) a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
of the Loan Documents or (b) a waiver, release or limitation upon exercise by
Administrative Agent or Lenders of any of their respective rights, legal or
equitable, except as to the matters to which Administrative Agent and Lenders
expressly address in this Amendment.

4. Representations and Warranties. Each Borrower hereby represents and warrants
to Lenders, as to themselves and their Subsidiaries, as follows, as of the Sixth
Amendment Effective Date and after giving effect thereto:

(a) Representations. The Borrowers represent and warrant as follows: (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects, except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; (ii) there is no Event of
Default or Default under the Credit Agreement, as amended hereby, which has not
been cured or waived; and (iii) no Material Adverse Effect has occurred or is
continuing.

(b) Power and Authority. Each Borrower has the power and authority under the
laws of its jurisdiction of formation and under its respective formation
documents to enter into and perform this Sixth Amendment and the other documents
and agreements required hereunder (collectively, the “Sixth Amendment
Documents”); all necessary actions (corporate or otherwise) for the execution
and performance by each Borrower of the Sixth Amendment Documents have been
taken; and each of the Sixth Amendment Documents and the Credit Agreement, as
amended, constitute the valid and binding obligations of Borrowers, enforceable
in accordance with their respective terms.

(c) No Violations of Law or Agreements. The execution and performance of the
Sixth Amendment Documents by Borrowers and Guarantors party thereto will not:
(i) violate any provisions of any law or regulation, federal, state, local, or
foreign, or any formation document of any Borrower or (ii) result in any breach
or violation of, or constitute a default or require the obtaining of any consent
under, any material agreement or instrument by which any Borrower or its
property may be bound.

5. Conditions to Effectiveness of Amendment. This Sixth Amendment shall be
effective upon the date of Administrative Agent’s receipt of the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent:

(a) Sixth Amendment. This Sixth Amendment duly executed and delivered by each of
the Borrowers, the Lenders, and the Administrative Agent.

(b) Amended Disclosure Schedules to Credit Agreement. The amended disclosure
schedules to the Credit Agreement, attached hereto as Schedule 3.

(c) Sixth Amended and Restated Note. The Sixth Amended and Restated Note to the
Credit Agreement duly executed and delivered by each of the Borrowers.

(d) Secretary’s Certificates of each Borrower and Existing Guarantor. A
Secretary’s Certificate for each Borrower and Existing Guarantor, including
and/or attaching, as the case may be: (i) a statement that there has been no
change to the formation documents of such Borrower and/or Existing Guarantor
since they were last delivered to the Administrative Agent, or attaching changed
formation documents; (ii) written consent of the Board of Directors (or
equivalent governing

 

-4-



--------------------------------------------------------------------------------

body) of such Borrower and/or Existing Guarantor approving the Sixth Amendment
and the transactions contemplated thereby and authorizing increase of the
Aggregate Commitment to One Hundred Seventy-Five Million Dollars ($175,000,000);
(iii) an incumbency certificate; and (iv) a certificate of good standing or
subsistence, as the case may be, issued by the Secretary of State or equivalent
governing body of such Borrower and/or Existing Guarantor’s jurisdiction or
country of incorporation or organization, as the case may be, and dated as of a
recent date acceptable to the Administrative Agent in its sole discretion. For
purposes of this Sixth Amendment, “Existing Guarantor” means individually and
“Existing Guarantors” means collectively: Anthropologie, Inc., a Pennsylvania
corporation, Urban Outfitters Wholesale, Inc., a Pennsylvania corporation, Urban
Outfitters West LLC, a California limited liability company, Free People of PA
LLC, a Pennsylvania limited liability company, Freepeople.com, LLC, a Delaware
limited liability company, U.O. Real Estate LLC, a Pennsylvania limited
liability company, URBN NL Holding, C.V., a Netherlands partnership, UO
(Bermuda) Limited, a Bermuda exempted corporation, UO.com LLC, a Pennsylvania
limited liability company, and Anthropologie.com LLC, a Pennsylvania limited
liability company.

(e) Secretary’s Certificate of each New Guarantor. A Secretary’s Certificate for
each New Guarantor (defined below), including and/or attaching, as the case may
be: (i) the formation documents of such New Guarantor (including, without
limitation, articles of incorporation, by-laws, operating agreement, and other
similar organizational documents, as the case may be), (iii) written consent of
the Board of Directors (or equivalent governing body) of such New Guarantor
approving the Sixth Amendment and the transactions contemplated thereby and
authorizing joinder to the Guaranty Agreement by the New Guarantor; (iii) an
incumbency certificate; and (iv) a certificate of good standing or subsistence,
as the case may be, issued by the Secretary of State or equivalent governing
body of such New Guarantor’s jurisdiction or country of incorporation or
organization, as the case may be, and dated as of a recent date acceptable to
the Administrative Agent in its sole discretion.

(f) Joinder to Guaranty. The Joinder to Guaranty, duly executed and delivered by
each of UO US LLC, a Delaware limited liability company, and URBN Holding, Inc.,
a Delaware corporation (each a “New Guarantor,” and collectively, the “New
Guarantors”), guarantying the Borrowers’ obligations under the Credit Agreement,
in the form attached hereto as Exhibit I.

(g) Acknowledgement of Guarantors. The Acknowledgement of the Existing
Guarantors, duly executed and delivered by each of the Existing Guarantors, in
the form attached hereto as Exhibit II.

(h) Financial Condition and Officer Compliance Certificate. Financial Condition
and Officer Compliance Certificate executed and delivered by an authorized
officer of Urban, in substantially the form attached hereto as Exhibit III.

(i) Legal Opinions. Legal Opinion of counsel to Borrowers, Existing Guarantors
and New Guarantors, in form and substance satisfactory to the Administrative
Agent.

(j) Lien Searches. Such lien searches as Administrative Agent may reasonably
request against the Borrowers, Existing Guarantors and New Guarantors, in each
case, the results of which shall be satisfactory to Administrative Agent in its
sole discretion.

(k) Evidence of Hazard and Liability Insurance. Evidence that the New Guarantors
have in place hazard and liability insurance as required pursuant to Section 8.2
of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

(l) Satisfaction of Due Diligence Review. Review by the Administrative Agent and
its counsel of all corporate or organizational documentation of the Borrowers,
the Existing Guarantors, the New Guarantors and their Subsidiaries, as well as
other legal and financial due diligence; provided, however, that this Third
Amendment shall not be effective unless and until the results of the due
diligence review are acceptable to the Administrative Agent, in its discretion.

(m) Other Documents. Such additional documents as Administrative Agent may
reasonably request.

(n) Payment of the Administrative Agent’s Legal and Other Fees. Payment to the
Administrative Agent for all reasonable fees and expenses (including without
limitation reasonable fees and expenses of counsel) incurred by Administrative
Agent in connection with the preparation, execution and delivery of this Sixth
Amendment.

6. Affirmations. Borrowers hereby: (i) affirm all the provisions of the Credit
Agreement, as amended by this Sixth Amendment; and (ii) agree that the terms and
conditions of the Credit Agreement shall continue in full force and effect, as
amended hereby.

7. Miscellaneous.

(a) Borrowers agree to pay Administrative Agent for all reasonable fees and
expenses (including without limitation reasonable fees and expenses of counsel)
incurred by Administrative Agent and its counsel in connection with the due
diligence review, the preparation, execution and delivery of this Sixth
Amendment, and the future administration by the Administrative Agent of this
Sixth Amendment and the transactions contemplated hereby.

(b) This Sixth Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
or choice of law principles.

(c) This Sixth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(d) Entirety. This Sixth Amendment, together with the other Sixth Amendment
Documents, the Credit Agreement, and the other Loan Documents, represents the
entire agreement of the parties hereto and thereto, and supersedes all prior
agreements and understandings, oral and written, if any, including any
commitment letters or correspondence relating to the Sixth Amendment Documents,
the other Loan Documents or the transactions contemplated herein or therein.

(e) No Waiver. Except as expressly set forth herein, the execution, delivery and
performance of this Sixth Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent, any Issuing Lender, or Lenders under
the Credit Agreement and the agreements and documents executed in connection
therewith or constitute a waiver of any provision thereof.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment
No. 6 to Amended and Restated Credit Agreement the day and year first above
written.

Borrowers:

 

[CORPORATE SEAL]     URBAN OUTFITTERS, INC.       By:             Name:   Frank
Conforti         Title:   Chief Financial Officer [CORPORATE SEAL]     UO
FENWICK, INC.       By:             Name:   Frank Conforti         Title:  
Chief Financial Officer [CORPORATE SEAL]     U.O. MERCHANDISE, INC.       By:  
          Name:   Frank Conforti         Title:   Chief Financial Officer
[CORPORATE SEAL]     HK SOURCING LIMITED       By:             Name:   Francis
John Conforti         Title:   Director [CORPORATE SEAL]     URBN UK LIMITED
f/k/a URBAN OUTFITTERS UK LIMITED       By:             Name:   Francis J.
Conforti         Title:   Director

Signature Page to Amendment No. 6



--------------------------------------------------------------------------------

Lender:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association), as a Lender, Issuing Lender and as Administrative Agent

By:      

Name: Stephen T. Dorosh

Title:   Senior Vice President

Signature Page to Amendment No. 6



--------------------------------------------------------------------------------

SCHEDULE 3

GUARANTORS

Anthropologie, Inc.

Urban Outfitters Wholesale, Inc.

Urban Outfitters West LLC

Free People of PA LLC

Freepeople.com LLC

U.O. Real Estate LLC

URBN NL Holding, C.V.

UO (Bermuda) Limited

UO.com LLC

Anthropologie.com LLC

URBN Holding, Inc.

UO US LLC



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

JOINDER TO GUARANTY AGREEMENT

By executing this Joinder to Guaranty Agreement, each of the undersigned hereby
acknowledges and agrees that (a) it has read that certain Guaranty Agreement (as
it may be amended, restated or modified from time to time, the “Guaranty”),
dated September 23, 2004, by certain affiliates of Urban Outfitters, Inc.
(“Urban”), in favor of Wells Fargo Bank, National Association (successor by
merger to Wachovia Bank, National Association), as administrative agent for the
benefit of the lenders under the Credit Agreement (defined below), executed and
delivered in connection with that certain Amended and Restated Credit Agreement
(as amended through the date hereof, and as it may be amended, restated or
modified from time to time, the “Credit Agreement”), dated September 23, 2004,
by and among Urban, the other Borrowers (as defined therein), the Lenders
referred to therein, and Wells Fargo Bank, National Association (successor by
merger to Wachovia Bank, National Association) as administrative agent, and
(b) from and after the date of this Joinder, (i) it makes each of the
representations and warranties made by a Guarantor as though fully set forth
herein, agrees to the covenants set forth in the Guaranty, and shall be bound by
all of the terms and conditions of, and shall be an additional Guarantor under
the Guaranty, (ii) represents that its address for notices is as set forth
below; and (iii) it is and shall be for all purposes a Guarantor thereunder.
This Joinder to Guaranty Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of law or choice of law principles.

IN WITNESS WHEREOF, the undersigned have executed this Joinder to Guaranty
Agreement as of June             , 2012.

 

Attest:

     URBN HOLDING, INC. By:          By:    

Name:

     Name:

Title:

     Title:

Address for Notices:

                  Attest:        UO US LLC By:          By:    

Name:

     Name:

Title:

     Title:

Address for Notices:

                 

 

I-1



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 6 to Amended and Restated Credit Agreement (the
“Amendment”); (ii) consents to Borrowers’ execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment; (iv) affirms that nothing
contained in the Amendment shall modify in any respect whatsoever any Loan
Document to which it is a party except as expressly set forth in the Amendment;
and (v) reaffirms that such Loan Documents shall continue to remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each of the
undersigned understands that Administrative Agent and the Lenders have no
obligation to inform such undersigned of such matters in the future or to seek
the undersigned’s acknowledgement or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty. Capitalized terms have
the meanings assigned to them in the Amendment.

This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to conflicts
of law or choice of law principles.

Section 16 of that certain Guaranty Agreement (as it may be amended, restated or
modified from time to time), dated September 23, 2004, by certain affiliates of
Urban Outfitters, Inc. (“Urban”) in favor of Wells Fargo Bank (successor by
merger to Wachovia Bank, National Association), as administrative agent for the
benefit of the lenders under the Credit Agreement (defined below), executed and
delivered in connection with that certain Amended and Restated Credit Agreement
(as amended through the date hereof, and as it may be amended, restated or
modified from time to time, the “Credit Agreement”), dated September 23, 2004,
by and among Urban, the other Borrowers (as defined therein), the Lenders
referred to therein, and Wells Fargo Bank, National Association (successor by
merger to Wachovia Bank, National Association) as administrative agent is
incorporated herein.

SIGNATURE PAGE FOLLOWS

 

I-1



--------------------------------------------------------------------------------

ANTHROPOLOGIE, INC.,

as a Guarantor

By:       Name:   Title:

URBAN OUTFITTERS WHOLESALE, INC.,

as a Guarantor

By:       Name:   Title:

URBAN OUTFITTERS WEST LLC,

as a Guarantor

By:       Name:   Title:

FREE PEOPLE OF PA LLC,

as a Guarantor

By:       Name:   Title:

FREEPEOPLE.COM, LLC,

as a Guarantor

By:       Name:   Title:

U.O. REAL ESTATE LLC,

as a Guarantor

By:       Name:   Title:

URBN NL HOLDING, C.V.,

as a Guarantor

By:       Name:   Title:

 

II-1



--------------------------------------------------------------------------------

UO (BERMUDA) LIMITED,

as a Guarantor

By:       Name:   Title:

UO.COM LLC,

as a Guarantor

By:       Name:   Title:

ANTHROPOLOGIE.COM LLC,

as a Guarantor

By:       Name:   Title:

 

II-2



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF

FINANCIAL CONDITION

AND OFFICER COMPLIANCE CERTIFICATE

The undersigned, on behalf of URBAN OUTFITTERS, INC., a corporation organized
under the laws of the Commonwealth of Pennsylvania (“Urban”), and each
Subsidiary of Urban set forth on Schedule I to the Credit Agreement (defined
below) (Urban, together with each Subsidiary, collectively, the “Borrowers,” and
each a “Borrower”), and not in any individual or personal capacity, hereby
certifies to the Administrative Agent and the Lenders (as defined below), as
follows:

1. This Financial Condition and Officer Compliance Certificate (this
“Certificate”) is delivered to you pursuant to Section 4(h) of that certain
Amendment No. 6 to Amended and Restated Credit Agreement, dated as of the date
hereof (the “Sixth Amendment”), by and among the Borrowers, the Lenders referred
to therein and Wells Fargo Bank, National Association, as administrative agent
(the “Administrative Agent”), which amends that certain Amended and Restated
Credit Agreement, dated September 23, 2004, by and among the Borrowers, the
Lenders referred to therein, and the Administrative Agent, as amended by
(i) that certain Letter Agreement Concerning Amended and Restated Note, dated
May 18, 2005, (ii) that certain First Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006, (iii) that certain Extension of Amended and
Restated Credit Agreement, dated November 27, 2007, (iv) that certain Amendment
No. 2 to Amended and Restated Credit Agreement, dated December 10, 2007,
(v) that certain Amendment No. 3, Consent and Waiver to Amended and Restated
Credit Agreement dated as of September 21, 2009, (vi) that certain letter
agreement dated December 1, 2010, (vii) that certain letter agreement dated
March 9, 2011, (viii) that certain Amendment No. 4 to Amended and Restated
Credit Agreement, dated April 25, 2011, and (ix) that certain Amendment No. 5 to
Amended and Restated Credit Agreement, dated October 31, 2011 (as so amended and
as may be further amended, restated or modified from time to time, the “Credit
Agreement”). Capitalized terms used and not defined herein have the respective
meanings ascribed thereto in the Credit Agreement.

2. I have reviewed the financial statements, dated as of             and for the
year ended             , of Urban and its Consolidated Subsidiaries, and such
statements fairly present in all material respects (a) the financial condition
of Urban and its Consolidated Subsidiaries as of the dates indicated, and
(b) the results of their operations and cash flows for the period indicated.

3. I have reviewed the terms of the Credit Agreement, and the other Loan
Documents, and I have made, or caused to be made under my supervision, a review
in reasonable detail of the transactions and the condition of Urban and its
Consolidated Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2, above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
Certificate.

4. Urban and its Consolidated Subsidiaries are in compliance with (a) the
financial covenants contained in Article IX of the Credit Agreement, as shown on
Schedule I attached hereto, and (b) the restrictions contained in the Credit
Agreement and the other Loan Documents.

[Signature Page Follow]

 

III-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Financial Condition and
Officer Compliance Certificate as of the             day of             ,
20        .

 

[CORPORATE SEAL]    

URBAN OUTFITTERS, INC.,

for itself as a Borrower and for each other Borrower

    By:           Name:       Title:

[Signature Page to Financial Condition and Officer Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE I

Financial Covenant Calculations